Citation Nr: 0315181	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  The veteran died in February 1980, leaving behind a 
widow.  The veteran's widow died in October 1997.  The 
appellant is the son of the veteran and his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to accrued 
benefits.  

In December 2002, the appellant testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in February 1980, leaving behind a 
widow, and the appellant, who is their son.  

3.  The veteran's widow died in October 1997.  

4.  At the time of the widow's death, she was in receipt of 
non-service connected VA death pension benefits.  

5.  In November 1997, the RO received notice of the widow's 
death, which was an informal claim for accrued benefits.  

6.  In November 1997, the RO requested that the appellant 
complete and return VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due to a Deceased 
Beneficiary.  The application indicated that the time limit 
for filing an application for accrued benefits was one year.

7.  In April 1999, the RO received a completed VA Form 21-
8416, requesting medical expenses incurred by the deceased 
widow prior to her death.  


CONCLUSION OF LAW

The appellant did not file a timely application for accrued 
benefits, by means of a VA Form 21-601 or by other means.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107(b), 5121 (West 2002); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.152, 3.155, 3.1000 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The appellant contends that he is entitled to an award of 
accrued benefits for reimbursement of medical expenses the 
widow was entitled to at the time of her death.  
Specifically, the appellant claims that he filed a Medical 
Expense Report in a timely manner.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA clarifies VA's 
duty to notify claimants and their representatives of 
information necessary to substantiate the claim for benefits, 
and also to assist claimants obtain such evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that the VCAA is not applicable to claims 
on appeal where the issue is one of statutory interpretation 
and application, as opposed to development of factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (the Court notes that the "enactment of the VCAA does 
not affect matters on appeal . . . when the question is 
limited to statutory interpretation").  Although the VCAA is 
not applicable to this claim, the Board has reviewed the file 
and finds that the appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Specifically, in the November 1997 letter to the appellant, 
the RO informed him that he needed him to complete and return 
the enclosed VA Form 21-601, Application for Reimbursement 
from Accrued Amounts Due a Deceased Beneficiary, so that it 
could process the accrued benefits claim.  On the back of 
that form, it indicated that applications for accrued 
benefits must be filed within one year after the date of 
death.  Thus, the Board finds that the case is ready for 
appellate review.

A review of the facts of this case is in order.  The veteran 
had had active service from January 1944 to December 1945.  
He died in February 1980, leaving behind a widow, and the 
appellant, who is their son.  The appellant's mother died on 
October [redacted], 1997.  At the time of the widow's death, she was 
in receipt of non-service connected VA death pension 
benefits.  

On November 14, 1997, the RO received correspondence from the 
appellant, claiming unreimbursed medical expenses for the 
1996 to 1997.  At that time, the appellant informed VA that 
his mother had died.

On November 24, 1997, the RO notified the appellant that it 
was in receipt of his letter regarding accrued benefits for 
his mother.  The RO requested that the appellant complete and 
return the enclosed VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary.  The appellant was informed that upon receipt of 
the completed form, an adjustment would be made for the 1996 
and 1997 medical expenses submitted.  

In April 1999, the appellant submitted a copy of a VA Form 
21-8416 (Medical Expense Report), which was dated in 
September 1997.  In that same month, the RO notified the 
appellant that accrued benefits based on reimbursement were 
denied because the appellant's failed to submit the completed 
VA Form 21-601 within one year of receipt of the November 
1997 correspondence.  

During his December 2002 hearing before the undersigned, the 
appellant testified that he never received the VA Form 21-
601.  He acknowledged that the address used in the November 
1997 letter was the home that he owned the home where his 
mother and sister had resided.  

II. Legal analysis

Except as provided in 31 U.S.C.A. §§ 3329 and 3330, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual, be paid as 
follows:

(1) Upon the death of a person receiving 
an apportioned share of benefits payable 
to a veteran, all or any part of such 
benefits to the veteran or to any other 
dependent or dependents of the veteran, 
as may be determined by the Secretary;

(2) Upon the death of a veteran, to the 
living person first listed below:

(A) The veteran's spouse; (B) The 
veteran's children (in equal shares); (C) 
The veteran's dependent parents (in equal 
shares);

(3) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
children of the deceased veteran;

(4) Upon the death of a child, to the 
surviving children of the veteran who are 
entitled to death compensation, 
dependency and indemnity compensation, or 
death pension; and

(5) In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial.

38 U.S.C.A. § 5121(a) (West 2002) (emphasis added); 38 C.F.R. 
§ 3.1000 (2002).

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under the 
age of eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2002).

The record reflects, and the appellant does not dispute, that 
the appellant was over twenty-three years of age even at the 
time his father (the veteran) and his mother (the widow) 
died.  Additionally, by his own testimony, the appellant 
reported that he had helped provided a home for his mother, a 
clear indication that he had not become permanently incapable 
of self-support before reaching the age of eighteen.  He 
therefore may not be considered a "child" of the veteran or 
his widow for the purpose of receiving any accrued benefits.  
See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  However, the 
appellant may be may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and burial.  

Upon application of the foregoing to the facts of the case, 
the Board finds that the appellant failed to file a timely 
claim for accrued benefits by means of a VA Form 21-601 or by 
means of an informal claim filed pursuant to 38 C.F.R. § 
3.155.  It is clear from the record that the RO did not 
receive the appellant's claim for accrued benefits until 
April 21,1999, which is well over a year after his mother's 
death. 

The Board acknowledges the appellant's contentions that he 
did not receive the VA Form 21-601.  However, the November 
24, 1997, letter from the RO shows that it was sent to the 
address of record at that time, which was the address of the 
appellant's home, and that it was not returned as 
undeliverable.  Thus, the appellant is presumed to have 
received the November 1997 letter.  Woods v. Gober, 14 Vet. 
App. 214, 220 (2000) ("There is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued." citing Davis 
(Desmond) v. Brown, 7 Vet. App. 298, 300 (1994); Ashley, 
2 Vet. App. at 64-65; and Chute v. Derwinski, 1 Vet. App. 
352, 353 (1991)); see also Butler v. Principi, 244 F.3d 1337, 
1339 (Fed. Cir. 2001) (presumption of regularity applied to 
mailing of copy of notice of appellate rights so that where 
veteran did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

As indicated above, the appellant has asserted that he did 
not receive the November 1997 letter.  While the appellant is 
competent to assert that he did not receive the November 1997 
letter, he must rebut the presumption of regularity by 
submitting "clear evidence to the effect that [VA's] regular 
mailing practices are not regular or that they were not 
followed."  Woods, supra (internal quotation marks and 
citations omitted).  The appellant has made no attempt at 
such a showing here, relying instead on his statements that 
he did not receive the letter.  Nevertheless, a statement 
that the mailing in question was not received is insufficient 
to rebut the presumption of regularity, and thus his cursory 
assertion does not establish that the need to submit the 
application for accrued benefits within one year of the date 
of death associated with the November 1997 letter have not 
been met.  See YT v. Brown, 9 Vet. App. 195, 199 (1996).

In conclusion, the appellant's April 1999 claim for accrued 
benefits by means of a VA Form 21-8416 was not received in a 
timely manner, and the RO was correct in denying the claim 
for accrued benefits.  

As the appellant's claim for accrued benefits was not 
received by the RO within the prescribed one-year time period 
from the widow's death, the Board must conclude that the 
appellant's claim was not timely filed, and the claim for 
accrued benefits is therefore denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (In a case where the law, and not 
the evidence, is dispositive, the claim should be denied or 
the appeal to the Board should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to accrued benefits is denied.  



_______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

